Citation Nr: 1522601	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to restoration of one month Post-9/11 G.I. Bill (Chapter 33) educational benefits charged in exchange for reimbursement of the testing fee for a national exam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1984 to June 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Buffalo Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran provided testimony at a Board Central Office hearing before the undersigned in April 2014.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper education files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran applied for and received reimbursement for a national exam fee.


CONCLUSION OF LAW

Restoration of one month Post-9/11 G.I. Bill (Chapter 33) educational benefits charged in exchange for reimbursement of the testing fee for a national exam is not warranted.  38 U.S.C.A. § 3315A (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

An individual entitled to educational assistance under the Post-9/11 G.I. Bill (Chapter 33) shall also be entitled to educational assistance for a national test for admission to an institution of higher learning, or for a national test providing an opportunity for course credit at an institution of higher learning.  38 U.S.C.A. § 3315A(a).  The amount of educational assistance payable for such a test is the lesser of the fee charged for the test, or the amount of entitlement available to the individual at the time of payment for the test.  38 U.S.C.A. § 3315A(b).  The law provides that in exchange for such a payment there is a charge against entitlement.  In particular, the number of months of entitlement charged an individual for a test described in subsection (a) shall be determined at the rate of one month (rounded to the nearest whole month) for each amount paid.  The amounts charged vary according to the date of the testing.  38 U.S.C.A. § 3315A(c).  

In this case, the Veteran applied for reimbursement of $75.00 for the fee associated with the M.A.T. test taken on March 12, 2013.  She filed her VA Form 22-0810 on the same date.  VA granted her claim in April 2013 and reimbursed the $75.00 testing fee and thereafter charged her one month of entitlement under the Post-9/11 G.I. Bill (Chapter 33).  The Veteran filed a notice of disagreement with the determination that one month Post-9/11 G.I.  Bill (Chapter 33) entitlement would be taken away.  She was not aware of this repercussion of reimbursement of the testing fee.  The Veteran has reported that she spoke with VA education representatives on the phone, none of whom told her of the potential for such a result.  The Veteran points out that it is nonsensical to exchange a $75.00 testing fee for $1,800.00 in education benefits.  She would not have requested reimbursement had she known it would have cost her one month of education benefits entitlement.  The Veteran clearly was not informed of this result until after filing the claim and receiving the $75.00 reimbursement.  She has offered to return the $75.00 payment; however, the RO notified her that because she received it via direct deposit, there was no way for VA to recoup the payment.

Unfortunately, there are no provisions within the law to restore one month of Post-9/11 G.I. Bill entitlement in circumstances such as this.  The Veteran applied for and received reimbursement for the fee associated with an approved National Test.  Under 38 U.S.C.A. § 3315A(c), the cost of such reimbursement is the charge of one month's entitlement to Post-9/11 G.I. Bill (Chapter 33) education benefits.  

The Veteran's argument on appeal is centered around fairness.  The Board indeed agrees with the Veteran that this is an unfair result.  While the Board understands the Veteran's contention and sympathizes with the Veteran's situation, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

 
ORDER

Entitlement to restoration of one month Post-9/11 G.I. Bill (Chapter 33) educational benefits charged in exchange for reimbursement of the testing fee for a National Exam is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


